Judgment, Supreme Court, New York County (Renee White, J.), rendered February 27, 1995, convicting defendant, after a jury trial, of robbery in the second degree and two counts of criminal possession of stolen property in the fourth degree, and sentencing him, as a second felony offender, to concurrent terms of 5 to 10 years, 2 to 4 years, and 2 to 4 years, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Questions of credibility were properly presented to the jury, which saw and heard the witnesses, and we see no reason to disturb its findings. Concur—Sullivan J. P., Milonas, Wallach, Williams and Colabella, JJ.